number release date id office uilc cca_2010031709574526 -------------- from ----------------- sent wednesday date am to -------------------- cc subject informal refund claims --------in regard to your question about whether the filing of a timely formal claim for one year allows a taxpayer to pursue the same claim type of claim for another year you might want to look at the line of cases involving nol carryovers eg 42_fedclaims_101 fed cl one of the issues in that case was whether stelco filed a claim for based on a nol_carryover claim it had filed claims for other carryover years the carryovers all arose from the coal price issue and the corn products issue the court wouldn’t infer an informal refund claim for from stelco's filing of timely valid formal refund claims for and the taxable years from which the nol carryovers in controversy are asserted to originate and from stelco's filing of timely valid formal refund claims for the carryover years of and the court said as the court of claims explained in sun chemical ‘ a refund claim for a particular tax_year however does not constitute a refund claim for a different tax_year even if the underlying legal and factual bases for the claims for the years are the same ’
